Citation Nr: 0948038	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including degenerative joint disease (arthritis), and 
including as due to aggravation of pre-existing congenital 
scoliosis and shortening of the left leg.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an ulcer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 
1943 to January 1946 and in the Air Force from August 1947 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Veteran is in receipt of a 100 percent schedular 
evaluation, effective November 13, 2002.

In August 2006, the Veteran presented testimony at hearing 
before a member of the Board of Veterans' Appeals. A 
transcript of this hearing has been associated with the 
claims folder.

In October 2006, the Board remanded the matter for additional 
procedural and evidentiary development.

In November 2009, the Veteran was informed that the judge 
that conducted his hearing in 2006 is no longer employed by 
the Board of Veterans' Appeals.  Accordingly, the Veteran was 
afforded the opportunity to testify in another hearing before 
a Veterans' Law Judge that will ultimately decide this 
appeal.  38 C.F.R. § 20.717.  In November 2009, the Veteran 
responded that he did not wish to appear at a hearing and 
instructed the Board to consider his case on the evidence of 
record.

As an initial matter, the Board presently has recharacterized 
the issues on appeal.  The appeal was certified for review of 
the Veteran's claim of service connection for a disability 
characterized as scoliosis and shortening of the left leg 
claimed as a back condition.  However, in October 2006 the 
Board reopened and remanded the Veteran's previously denied 
claim of service connection for a back disorder, then claimed 
as degenerative joint disease (arthritis) of the lumbar 
spine.  

The Veteran is essentially claiming service connection for a 
single disorder (a back disability), which he alleges was 
caused or aggravated by active military service, under two 
theories of entitlement - both direct and as a congenital 
disorder which was aggravated and caused the back disability.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (As to VA's duties 
to develop and adjudicate claims under all appropriate 
theories of entitlement); see Bingham v. Principi, 421 F.3d 
1346 (Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 
312-313 (2006).        

The Board has therefore recharacterized the issues as 
indicated, as applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a back disorder, 
including degenerative joint disease (arthritis), and 
including as due to aggravation of pre-existing congenital 
scoliosis and shortening of the left leg, is are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for an ulcer was denied by an 
unappealed rating decision in April 1966.


2.  There is no medical evidence of record of a diagnosis of, 
treatment for or complaints of an ulcer.  The evidence 
associated with the claims file subsequent to the April 1966 
rating decision does not bear directly and substantially upon 
the specific matters under consideration.


CONCLUSIONS OF LAW

1.  The April 1966 rating decision which denied entitlement 
to service connection for an ulcer is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for an ulcer.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a eteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the Veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notification in July 2002 and September 2002.  An additional 
VCAA notification letter was provided to the Veteran in 
November 2006, as a result of the Board remand, to comply 
with the holding in Kent.  The RO informed the Veteran that 
the claims were originally denied because there was no 
evidence that the Veteran had an ulcer that was causally 
related to service.

The Veteran was informed by letters dated in November 2006, 
July 2009 and in September 2009 that an appropriate 
disability rating and effective date would be assigned if his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).

Petition to Reopen the Claim of Service Connection for Ulcer

The Veteran attempted to reopen his claim of service 
connection for an ulcer in November 2000.  Having carefully 
considered the Veteran's application in light of the evidence 
obtained and the applicable law, the Board will deny the 
appeal.

The Veteran's original claim of service connection for an 
ulcer were denied by means of a rating action dated in April 
1966. At the time of the rating decision, the medical 
evidence of record included service treatment records and an 
April 1966 VA examination.

Service treatment records reveal multiple complaints of 
stomach problems during the Veteran's second period of 
service.  The Veteran underwent multiple gastrointestinal 
(GI) series.  A GI series conducted in April 1965 was normal.  
In May 1957, an irregularity was seen that could have been a 
small mucosal ulcer.  Upon subsequent examination, however, 
in June 1957 and in September 1959, the Veteran's GI series 
were normal.  Service treatment records are silent as to a 
diagnosis of  or treatment for an ulcer.  

Post-service, a GI series conducted in October 1965 did not 
reveal any demonstrable ulceration.  Additionally, upon VA 
examination dated in April 1966, the Veteran denied any 
symptomatology or digestive complaints.  Physical examination 
revealed general vigor and the abdomen to be normal.  The 
examiner also opined that there was no evidence of arthritis.  

In April 1966, the RO denied entitlement to service 
connection for an ulcer because the claimed conditions were 
not shown by the evidence of record.  The Veteran was 
notified of the rating decision by letter dated in April 
1966.  No valid notice of disagreement was filed and that 
decision is final. 

As noted, the Veteran's current petition to reopen his claim 
was received in November 2000.  The law provides that 
unappealed rating actions of the RO are final. 38 U.S.C.A. §§ 
7104, 7105.  In order to reopen a claim there must be added 
to the record "new and material evidence."  38 U.S.C.A. § 
5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case.  Thus, by "new 
and material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), it was noted that such evidence could be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.





The evidence submitted subsequent to the April 1966 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  The 
Veteran's claim was denied in April 1966 because there was no 
evidence of the claimed condition.  A review of the record 
does not reveal a post-service complaints of, treatment for, 
or diagnosis of an ulcer.  Critically, the Veteran testified 
in August 2006, that he not experienced an ulcer since 
service.  

Thus, the additional evidence received since the April 1966 
rating decision does not bear directly and substantially upon 
the specific matter under consideration (i.e., competent 
medical evidence of current disability).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).   Laypersons, such as the 
Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the Board finds that the claim for service 
connection for an ulcer is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for an ulcer has not been submitted, 
the appeal is denied.  


REMAND

Additionally evidentiary development is necessary prior to 
the adjudication of the claim of service connection for a 
back disorder, including degenerative joint disease 
(arthritis), and including as due to aggravation of pre-
existing congenital scoliosis and shortening of the left leg.


Scoliosis and shortening of the left leg have been determined 
to be congenital in  origin.  Generally these types of 
disorders are not recognized as a disability for VA 
compensation purposes.

However, congenital or developmental defects are not diseases 
or injuries for the purpose of VA disability compensation and 
generally cannot be service-connected.  38 C.F.R. § 3.303(c).  
See also 38 C.F.R. § 4.9.  Service connection is still 
permissible for such a disorder in the limited circumstance 
when there has been aggravation of a pre-existing congenital 
disease, but not congenital defect during service by 
superimposed disease or injury.  See VAOPGCPREC 82-90 
(July 18, 1990); Martin v. Principi, 17 Vet. App. 324, 328-29 
(2003); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran was afforded a VA examination in March 2009 and 
the examiner submitted an addendum in August 2009 indicating 
that the Veteran's scoliosis and was congenital in nature.  
However, he did not provide an opinion as to whether there 
was any in-service aggravation of the Veteran's pre-existing 
back condition.  

The claim will therefore be returned to the examiner who 
authored the March and August 2009 reports.  See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will return the claims 
folder to the examiner who authored the 
March 2009 and August 2009 VA medical 
reports.  The examiner must express an 
opinion, and provide the medical basis 
for such opinion, as to whether the 
scoliosis and shortening of the left leg, 
claimed as a back condition, is related 
to the Veteran's military service, based 
upon in-service aggravation of a pre-
existing condition and whether the 
degenerative joint disease of the lumbar 
spine, claimed as arthritis, is directly 
related to the Veteran's military 
service.  

If that examiner is not available, the 
RO/AMC will afford the Veteran an 
additional VA examination.  The following 
considerations will govern the 
examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b.  After conducting any interviews 
with the Veteran or any appropriate 
clinical testing, the VA examiner 
must express an opinion as to 
whether the Veteran's back disorder 
was aggravated during his military 
service.

c.  The examiner must address the 
following questions:

(1) Did the Veteran's scoliosis 
and shortening of the left leg 
pre-exist his periods of 
service?

(2) If so, was the Veteran's 
scoliosis and shortening of the 
left leg pre-exist undergo a 
permanent worsening during 
service not attributable to the 
natural progression of this 
condition?

(3) Was the Veteran's 
degenerative joint disease of 
the lumbar spine incurred in or 
aggravated by service or by 
service-connected disability?

d.  In providing the requested 
opinions, in determining whether any 
in-service aggravation of the back 
disorder occurred, the examiner is 
advised that aggravation for legal 
purposes is defined as a worsening 
of the underlying disability beyond 
its natural progression versus a 
temporary flare-up of symptoms.  The 
examiner should also indicate his 
review and consideration of the 
prior March 2009 VA Compensation and 
Pension examination report.

e.  The examiner must state the 
medical basis or bases for his 
opinions.  However, if the examiner 
cannot respond to the inquiry 
without resort to speculation, he or 
she should so state, and further 
state what specific information is 
lacking as to providing a non-
speculative opinion.

2.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law.  Then 
readjudicate the issue of entitlement to 
service connection for a back disorder, 
under both direct and aggravational 
theories of entitlement.

3.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(if the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes).   If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so.  He has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


